DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 7 and 14 have been cancelled. 
Claims 1-6, 8-13, and 15-22 remain pending and are allowed. 

Response to Amendment
	Applicants arguments filed with respect to the amendment filed 6/3/2022 are persuasive and overcome the rejections under 35 USC 112, 101, and 103. In view of these amendments, and in accordance with the previously noted interpretation, claims 3, 10, and 17 are understood perform image recognition using an algorithm. For further details on allowability, see the below heading Allowable Subject Matter.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kwok on 8/10/2022. The application is amended as follows:


In the Claims
1. (Currently Amended) A system associated with a service provider, the system comprising: 
a non-transitory memory; 
one or more hardware processors in coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
retrieving, from a social media server via a network, an online post generated by a first social media account with the social media server; 
analyzing content of the online post; 
determining, based on the analyzing, that the online post is associated with an offer for sale of a first item determined to be prohibited by the service provider; 
identifying a link in the online post for paying for the first item via the service provider, wherein the link is directed to a first webpage of the service provider for providing a payment to a first user account; 
causing 
in response to receiving a payment transaction request for a purchase associated with the first user account, denying the payment transaction request.






8. (Currently Amended) A method comprising: 
retrieving, by one or more hardware processors associated with a service provider, an online post from a social media server via a network, the online post being generated by a first social media account with the social media server; 
determining, by the one or more hardware processors and based on analyzing the online post, that the online post is associated with an offer for sale of a first item determined to be prohibited by the service provider; 
identifying, by the one or more hardware processors, a link in the online post for paying for the first item via the service provider, wherein the link is directed to a first webpage of the service provider for providing a payment to a first user account; 
causing 
in response to receiving a payment transaction request for a purchase associated with the first user account, denying the payment transaction request.

15. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
retrieving, from a social media server via a network, an online post generated by a first social media account with the social media server; 
analyzing the online post; 
determining, based on the analyzing, that the online post is associated with an offer for sale of a first item determined to be prohibited by a service provider; 
identifying a link in the online post for paying for the first item via the service provider, wherein the link is directed to a first webpage of the service provider for providing a payment to a first user account; 
causing 
in response to receiving a payment transaction request for a purchase associated with the first user account, denying the payment transaction request.


Allowable Subject Matter
Claims 1-6, 8-13, and 15-22 are allowed. Notably, independent claims 1, 8, and 15 have been amended to include the allowable subject matter from respective dependent claims 7 and 14. 
In summary, claims 1, 8, and 15 require determining that a first online post to be related to an offer for sale of an item determined to be prohibited a service provider. The online post is understood to include a link, with claim 1 identifying the link in the online post that is for paying for the first item offered for sale. Most importantly, claims 1, 8, and 15 actively cause a web server of the service provider to redirect requests for the first webpage to a second webpage of the service provider. 

With this in mind, the Examiner first addresses the previously cited references to Davis and Hedges. Davis discloses a system and method that accesses social networking information, including messages and posts for the parties of a transaction. The interaction between the parties can include interaction between a sender and a potential recipient via electronic communication (e.g., a text message, a social network message), a social networking post tagging the potential recipient (or vice versa), etc. (0184). Davis performs an analysis on the social networking information, and based on the analysis of the social networking information, the transaction between the sender and recipient can be cancelled, e.g., when the risk threshold is exceeded.  This includes whether the participant (e.g., sender or recipient) meets predetermined criteria as determined by the risk calculator (see also: 0088, 0090-0091).As noted previously, one deficiency in Davis is the failure to disclose analyzing the online post to determine that the post is associated with an offer for sale of a first item determined to be prohibited by the service provider and automatically denying a request for a purchase from the first user account. More importantly, Davis fails to disclose identifying a link in the online post for paying for the first item via the service provider, wherein the link is directed to a first webpage of the service provider for providing a payment to a first user account and ultimately causing a web server of the service provider requests for the first webpage to a second webpage of the service provider. 
Turning to Hedges, it is notable that Hedges does disclose analyzing a listing (similar to a post) to determine whether the listing is associated with an offer for sale of a first item determined to be prohibited (see: 0071, 0059, Fig. 5 #510, Fig. 1 #106-108) (i.e., counterfeited item). Hedges automatically denies the request for sale the item (see: Fig. 5 #512, 0047 (item listing may be removed from the online auction website) 0073, 0010 (when a counterfeit item is discovered on an online auctioneer's website, it may be removed)). 
Though remedying certain deficiencies, Hedges acts to deny the purchase and remove the listing from the auction site. Hedges, however, does not disclose the link identification claimed and, more importantly, does not teach or otherwise suggest causing a web server of the service provider requests for the first webpage to a second webpage of the service provider. 

US 8949981 to Trollope (IDS citation 1) discloses techniques for providing protection against unsafe links on a social networking website (see: col. 1 lines 31-41). Trollope utilizes an automated process to scan links in a user’s profile data and ultimately provide warnings in a link analysis report (see: Fig. 5A-5B, Fig. 7). Though determining the presence of unsafe links with profile data, as well as providing a warning to user, Trollope does not disclose redirecting to the second page of the service provider as claimed.  

20160036828 to Hughes (IDS citation 6) discloses preventing mobile device users from being deceived into disclosing sensitive information (see: abstract, 0037). Hughes discloses a specific example of a hyperlink – such as a bank hyperlink – being deceptive, such as by having the appearance of being legitimate (e.g., Legitimate.bank) but really being tied to Evil.bank (see: 0024). Though disclosing a link similar to a link associated with a payment page, Hughes does not teach or otherwise render obvious the features emphasized above.

US 20170244746 to Hawthorne (IDS citation 11) discloses a security risk assessment which utilizes a mock social network having a mock malicious post contain a malicious URL that relies upon one or more levels of redirection (see: 0060, 0157-0159). Notably, this analysis is performed in relation to simulating/training, with the “redirecting” being the action of the malicious URL itself. Hawthorne does not teach or otherwise render obvious the features emphasized above. 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619